UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2015 Del Frisco’s RestaurantGroup, Inc. (Exact name of registrant as specified in its charter) Commission File Number:001-35611 Delaware 20-8453116 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 920 S. Kimball Ave., Suite 100 Southlake, TX 76092 (Address of principal executive offices, including zip code) (Registrant’s former address) (817) 601-3421 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition On February 27, 2015, the Company issued a press release announcing its earnings results for its fiscal fourth quarter and fiscal year ended December 30, 2014. A copy of the press release is being furnished as Exhibit 99.1. The information in this Item2.02 in this Current Report on Form 8-K, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits Exhibit 99.1 Press Release issued by Del Frisco’s Restaurant Group, Inc., dated February 27, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL FRISCO’S RESTAURANT GROUP, INC. Date: February 27, 2015 By: /s/ Thomas J. Pennison, Jr. Thomas J. Pennison, Jr. Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release issued by Del Frisco’s Restaurant Group, Inc., dated February 27, 2015.
